PER CURIAM.
We affirm the order appealed from below except that portion denying claimant payment for medical services provided by Dr. Aaron Schneider. When the employer/carrier (E/C) deauthorized the claimant’s first treating physician without *1132authorizing alternative medical care, even when claimant requested such care, claimant was justified in seeking medical treatment from a physician of his own choosing. Gust K. Newberg Construction Co. v. Warren, 449 So.2d 934 (Fla. 1st DCA 1984); Sears, Roebuck and Co. v. Viera, 440 So.2d 49 (Fla. 1st DCA 1983). We find the E/C’s contention that it is entitled to ignore the request for alternative medical care of a claimant who is represented by counsel to be without merit. Accordingly, we modify the deputy commissioner’s order to require the E/C to pay the costs associated with Dr. Schneider’s orthopedic examination and evaluation of claimant. Otherwise, the order appealed from is AFFIRMED.
BOOTH, SMITH and THOMPSON, JJ., concur.